Citation Nr: 0509521	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  03-29 123A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for fistula in 
ano.


REPRESENTATION

Veteran represented by:	Charles O. Barto, Jr., 
Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from September 1963 to 
September 1965.

In a March 2001 rating decision the Department of Veterans 
Affairs (VA) Regional Office (RO) denied entitlement to 
service connection for a fistula in ano.  The veteran was 
notified of that decision and did not appeal, and that 
decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. § 20.1103 (2000).  He again claimed service 
connection for that disorder in June 2001.  His June 2001 
statement cannot constitute a notice of disagreement with the 
March 2001 decision because he did not express disagreement 
with the decision, or indicate that it was his intent to seek 
appellate review of the decision.  See Gallegos v. Gober, 289 
F.3d 1309, 1314 (Fed. Cir. 2002); 38 C.F.R. § 20.201 (2004).

In a September 2002 rating decision the RO again denied 
service connection for a fistula in ano.  In the September 
2002 rating decision the RO also denied entitlement to 
service connection for a cervical spine disability.  In 
addition, in a December 2002 rating decision the RO reduced 
the rating assigned for hemorrhoids from 20 to 10 percent.  
The veteran submitted notices of disagreement with the 
September and December 2002 rating decisions in October 2002 
and February 2003, respectively.

The RO issued a statement of the case pertaining to all three 
issues in September 2003, and the veteran submitted a 
substantive appeal in November 2003.  The Board notes that 
the RO determined that the substantive appeal was not timely 
filed.  A review of the documents reveals, however, that the 
statement of the case was postmarked September 15, 2003, and 
that the substantive appeal was postmarked November 14, 2003.  
In accordance with 38 C.F.R. § 20.305, therefore, the 
substantive appeal was timely filed.

In the November 2003 substantive appeal, however, the veteran 
expressly limited his appeal to the issues of service 
connection for a fistula in ano and a cervical spine 
disability.  In testimony at a videoconference hearing before 
the undersigned in August 2004, he withdrew his appeal of the 
denial of service connection for a cervical spine disability.  
Accordingly, the Board finds that the issues of restoration 
of the 20 percent rating for hemorrhoids and service 
connection for a cervical spine disability are not before the 
Board.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 
20.204 (2004).

In the September 2002 decision the RO denied service 
connection for a fistula in ano without addressing the issue 
of whether new and material evidence had been submitted to 
reopen the previously denied claim.  See 38 U.S.C.A. § 5108 
(West 2002).  Regardless of the RO's characterization of the 
issue, however, the Board is without jurisdiction to consider 
the substantive merits of the claim for service connection in 
the absence of a finding that new and material evidence has 
been received.  The Board finds, therefore, that the proper 
issue on appeal is whether new and material evidence has been 
received to reopen the previously denied claim.  The Board 
also finds that it can address that issue in the first 
instance without prejudice to the veteran because the Board 
will be applying a more liberal standard of review than that 
applied by the RO.  See Jackson v. Principi, 265 F.3d 1366, 
1369 (Fed. Cir. 2001).  

In August 2004 the veteran testified at a personal hearing 
which was chaired by the undersigned.  A transcript of that 
hearing is of record.  Following the hearing he submitted 
additional medical records and a lay statement in support of 
his appeal.  A review of that evidence reveals, however, that 
the evidence submitted by the veteran is not pertinent to the 
issue being decided, that being whether the veteran has a 
fistula in ano or the residuals thereof that is related to 
service or a service-connected disability, in that it does 
not relate to or have a bearing on that issue.  For that 
reason the case need not be remanded for the RO's 
consideration of the evidence in the first instance.  See 
Disabled American Veterans, et. al. v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304 
(2004), as amended by Board of Veterans' Appeals: Obtaining 
Evidence and Curing Procedural Defects, 69 Fed. Reg. 53,807 
(Sept. 3, 2004).

During the August 2004 hearing the veteran asserted that his 
service-connected hemorrhoid disorder has worsened since he 
was most recently examined in June 2001.  The issue of 
entitlement to a higher rating for hemorrhoids has not been 
addressed by the RO following the December 2002 rating 
reduction, and is referred to the RO for appropriate action.  
See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board does 
not have jurisdiction of an issue not yet adjudicated by the 
RO).


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled any duty to assist him 
in developing that evidence. 

2.  In a March 2001 rating decision the RO denied entitlement 
to service connection for a fistula in ano.  The veteran was 
notified of that decision and did not appeal.

3.  The evidence received subsequent to the March 2001 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers.  The evidence is not 
material, however, because it does not bear directly and 
substantially on the issue on appeal, that being whether the 
veteran currently has a fistula in ano, or the residuals of 
such, that are related to service or a service-connected 
disability.  As such, the evidence need not be considered in 
order to fairly decide the merits of his claim.


CONCLUSION OF LAW

The March 2001 rating decision in which the RO denied 
entitlement to service connection for a fistula in ano is 
final, new and material evidence has not been received, and 
the claim is not reopened.  38 U.S.C.A. § 7105(c) (West 
1991); 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 
20.1103 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that service connection for a fistula in 
ano should be granted because he had surgery in 1981 for a 
fistula that was caused by previous surgery for his service-
connected hemorrhoids.

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103 and 5103A (West 2002).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
VA has issued a regulation to implement the provisions of the 
VCAA, which is codified at 38 C.F.R. §3.159 (2004).  The VCAA 
left intact, however, the requirement that a veteran must 
first present new and material evidence in order to reopen a 
previously and finally denied claim before the duty to assist 
provisions of the VCAA are fully applicable to the claim.  
38 U.S.C.A. § 5103A(f) (West 2002); see also Paralyzed 
Veterans of America, et. al., v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).

The regulation provides that for requests to reopen submitted 
prior to August 29, 2001, VA will notify the veteran of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  VA does not, however, have any duty 
to assist the veteran in developing evidence in support of 
his request to reopen the previously denied claim, if that 
request was submitted prior to August 29, 2001.  If VA 
determines that new and material evidence has been submitted 
and reopens the previously denied claim, VA is obligated to 
fully assist him in obtaining any evidence that may be 
relevant to the claim.  38 C.F.R. § 3.159(b) and (c) (2004); 
see also Paralyzed Veterans of America, et. al., 345 F.3d 
at 1342.

In general, on receipt of a claim for benefits, including an 
attempt to reopen a previously denied claim, VA will notify 
the veteran of the information and evidence not of record 
that is necessary to substantiate the claim.  VA will also 
inform the veteran of which information and evidence, if any, 
that he is to provide and which information and evidence, if 
any, VA will attempt to obtain on his behalf.  VA will also 
request that the veteran provide any evidence in his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); 38 C.F.R. § 3.159(b) (2004).

The RO informed the veteran of the evidence needed to 
substantiate his claim in July, September, and October 2001 
notices by informing him of the provisions of the VCAA and 
the specific evidence required to substantiate his claim for 
service connection.  The RO also informed him of the 
information and evidence that he was required to submit, 
including any evidence in his possession, and the evidence 
that the RO would obtain on his behalf.  The RO instructed 
him to identify any evidence that was relevant to his claim, 
and to provide signed authorizations for each medical care 
provider so that VA could obtain that evidence on his behalf.  
The RO informed him that although VA would make reasonable 
efforts to obtain the evidence he identified, it was 
ultimately his responsibility to provide the evidence in 
support of his claim.

As shown below, the Board has determined that new and 
material evidence has not been received to reopen the claim 
for service connection for a fistula in ano.  Because the 
veteran's request to reopen was received prior to August 
2001, VA does not have a duty to assist him in developing 
evidence that could be found to be new and material.

Relevant Laws and Regulations

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 20.1103 (2000).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156 (2000).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  The change in the law, however, 
pertains only to claims filed on or after August 29, 2001.  
Duty to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156 (2004)).  Because the 
veteran's claim was initiated prior to August 2001, his claim 
will be adjudicated by applying the law previously in effect.

Analysis

The veteran's service medical records show that he reported a 
history of rectal disease at his enlistment physical 
examination in September 1963.  The in-service examiner 
attributed this history to rectal tags and itching.  Clinical 
evaluation revealed that his anus and rectum were normal, and 
he was found qualified for induction.  In October 1963 he 
complained of rectal bleeding that was diagnosed as mild 
general proctitis as the result of a sigmoidoscopy.  There 
were no hemorrhoids, polyps, or fissures.  Although the 
veteran has referred to this sigmoidoscopy as hemorrhoid 
surgery, there is no reference in his service medical records 
of any surgery for an anal condition.  

He complained of possible external hemorrhoids in February 
1964, and reported a history of hemorrhoids going back two 
years.  Later that same month his complaints were diagnosed 
as thrombosed external hemorrhoids.  He reported a history of 
hemorrhoids at his separation physical examination in July 
1965, but clinical evaluation revealed that his anus and 
rectum were normal.

The veteran presented private treatment records showing that 
he developed a fistula in ano in October 1981 after having a 
perirectal abscess, and a stricture of the anal canal 
following a hemorrhoidectomy.  He also had small recurrent 
hemorrhoids and hemorrhoidal skin tags.  These problems were 
surgically corrected in November 1981 with dilatation of the 
anal stricture, an anal fistulectomy, multiple cryptotomy, a 
hemorrhoidectomy, and excision of perianal skin tags.  There 
is no evidence of the veteran having a fistula in ano 
following the November 1981 surgery.

He underwent a VA medical examination in December 1998 in 
conjunction with a claim for an increased rating for 
hemorrhoids.  He complained of blood when he wiped his rectum 
after a bowel movement, and reported that he had experienced 
a rectal infection during service with rectal bleeding, 
fissures, and hemorrhoids.  He denied any problems with 
sphincter control.  Physical examination revealed no evidence 
of fecal leakage, bleeding, or thrombosed hemorrhoids, and 
the rectum and anal tone were normal.  There was a one 
centimeter erosion at the outer aspect of the anus at the 6 
o'clock and 12 o'clock positions.  Otherwise, the rectal exam 
was normal, with no evidence of masses or bleeding.  The 
diagnosis was erosion at the anal verge.  

In a December 1998 report the veteran's private physician 
stated that he had treated the veteran for the previous 
15 years for chronic hemorrhoids and rectal fissures.  He had 
undergone several diagnostic tests, which failed to reveal 
any other rectal or anal disorder.

In his January 2000 claim for service connection for the 
residuals of a fistula in ano the veteran asserted that a 
separate grant of service connection for the fistula in ano 
was warranted because the fistula was in the area of the 
buttocks, while the hemorrhoids were in the rectum.  He 
stated that he continued to experience exterior and interior 
bleeding in the "buttocks area" due to the service-
connected disabilities.  He also asserted that this 
disability was caused by surgery that he underwent in October 
1963 (i.e., the sigmoidoscopy).

In a March 2000 statement the veteran reported that he had 
been operated on for severe rectal bleeding in October 1963.  
He also stated that he had been treated surgically for anal 
fissures following his separation from service, but in doing 
so he described the anal fistula that was treated in November 
1981.  He further stated that his physician had told him at 
the time that the anal fistula had been caused by prior 
surgery, which he claimed to have occurred during service.

During an April 2000 VA medical examination the veteran 
reported having undergone surgery while in service for 
profuse rectal bleeding (which is not shown in the 
contemporaneous records), and that he underwent surgery for 
an anal fistula in 1985.  He denied having any problems 
related to boils (which is how he described the fistula) 
after the surgery, but complained of problems with his 
bowels, rectal bleeding two to three times a year, and a lack 
of sphincter control.  He did not wear a pad.  He denied any 
bleeding or thrombosed hemorrhoids.  Physical examination 
revealed no evidence of fecal leakage or bleeding, the rectum 
and anus were normal, and there were no fissures or external 
hemorrhoids.  The examiner found that the sphincter tone was 
slightly diminished, and the diagnoses were status post 
hemorrhoids and status post fistula surgery with decreased 
sphincter tone.

The RO denied service connection for a fistula in ano in 
March 2001 on the grounds that there was no evidence of a 
fistula in ano in service, and the medical evidence did not 
indicate that the fistula in 1981 was related to service.  

The veteran requested that his claim be reopened in June 
2001.  He then asserted that the fistula condition was 
related to his service-connected hemorrhoids.  The veteran's 
statement is new, in that previously he attributed the 
fistula to in-service surgery.  The statements are not 
material, however, because the veteran is not competent to 
provide evidence of the cause of the fistula.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, his claim 
for secondary service connection for the fistula as due to 
the service-connected hemorrhoids does not constitute a new 
claim.  See Ashford v. Brown, 10 Vet. App. 120, 123 (1997) (a 
new theory of etiology does not constitute a new claim).

The evidence received following the March 2001 decision 
includes a May 2001 medical report from the veteran's private 
physician.  In that report the physician stated that he had 
treated the veteran for the previous 15 years for hemorrhoids 
and rectal discomfort.  He made no reference to a fistula in 
ano, or the residuals of a fistula.  He provided the opinion 
that, based on the veteran's report of experiencing 
significant rectal bleeding in service that was surgically 
treated, his "present condition" was related to military 
service.  This evidence is new, in that the physician had not 
previously provided any opinion regarding the etiology of the 
veteran's rectal complaints.  The evidence is not material, 
however, because it does not show that the veteran currently 
has a fistula in ano, or that his current complaints 
represent residuals of the fistula that was surgically 
treated in 1981.  Service connection for hemorrhoids and the 
resulting rectal discomfort has already been established.  In 
addition, to the extent that the medical opinion was based on 
the veteran's report of having undergone rectal surgery in 
service, which is not shown by the contemporaneous records, 
the medical opinion is not probative.  See Godfrey v. Brown, 
8 Vet. App. 113, 121 (1995) (a medical opinion that is based 
on the veteran's recitation of medical history and 
unsupported by clinical findings is not probative).

The veteran submitted copies of his service medical records 
documenting the sigmoidoscopy that was done in October 1963.  
These records are duplicative of the records considered by 
the RO in the March 2001 decision, and are cumulative of the 
evidence previously of record.  Because the evidence is not 
new, the Board need not consider whether the evidence is 
material.  See Vargas Gonzalez v. West, 12 Vet. App. 321, 327 
(1999) (if the Board finds that newly presented evidence is 
cumulative of evidence previously considered, the analysis 
should end there).

The evidence also includes the report of a June 2001 VA 
medical examination, during which the veteran stated that he 
had rectal itching, bleeding from anal tags but not from the 
rectum, and seepage of feces.  Examination revealed no 
evidence of fecal leakage, fissures, external hemorrhoids, or 
bleeding.  The examiner did find that the sphincter was "not 
tight."  The examiner did not describe any complaints or 
clinical findings as being related to a fistula in ano.  This 
evidence is cumulative and redundant of the evidence 
considered in the March 2001 decision, in that similar 
complaints were documented in the veteran's medical records 
prior to that decision.  Because the evidence is not new, the 
Board need not consider whether it is material.  Vargas 
Gonzalez, 12 Vet. App. at 327.

During the August 2004 hearing the veteran described the 
symptoms and treatment for his anal condition following his 
separation from service.  He denied having had any fistula 
since the surgery in 1981, but stated that he continued to 
have "weepage."  He argued that his anal condition should 
be rated based on loss of sphincter control.  The remainder 
of his testimony pertained to the manifestations of his 
service-connected hemorrhoids.  Although new, his testimony 
is not material because it does not indicate that he 
currently has a fistula in ano, and as a lay person the 
veteran is not competent to provide evidence of any 
"weepage" being a residual of the fistula in ano that was 
surgically corrected in 1981.

In summary, some of the evidence received subsequent to the 
March 2001 denial of service connection for a fistula in ano 
is new.  The evidence is not material, however, because it 
does not bear directly and substantially on the issue of 
whether he currently has a fistula in ano, or any residuals 
of the fistula that occurred in 1981.  The Board finds, 
therefore, that new and material evidence has not been 
received, and the claim of entitlement to service connection 
for a fistula in ano is not reopened.

The Board notes, however, that the veteran's arguments 
offered in support of his claim for service connection for a 
fistula in ano pertain more to the basis for the rating 
assigned for his hemorrhoid disorder, not specifically a 
separate grant of service connection for a fistula.  As 
previously found, the issue of the rating assigned for 
hemorrhoids is not currently before the Board, in that the 
veteran did not include that issue in his November 2003 
substantive appeal.  In order to address the veteran's 
contentions, however, the Board will address certain 
arguments that he has presented.

In the substantive appeal the veteran noted that the medical 
evidence showed that he had decreased sphincter tone, which 
could have been caused by the surgery for the fistula in ano 
in 1981.  That is apparently the basis for his assertion that 
service connection should be granted for the fistula.  He is 
apparently seeking service connection for a fistula in ano so 
that his anal condition can be evaluated under Diagnostic 
Code 7335 (for fistula in ano), which is rated based on 
impairment of sphincter control under Diagnostic Code 7332.  
See 38 C.F.R. § 4.114 (2004).

Regardless of whether service connection is established for a 
fistula in ano, the medical evidence shows that the veteran 
has undergone multiple surgical procedures due to his 
service-connected hemorrhoids.  If it is this surgery that 
has caused the impairment of sphincter control, his 
disability could be rated under Diagnostic Code 7332 with the 
impairment of sphincter control being a manifestation of the 
service-connected hemorrhoids.

The Board notes that the hemorrhoids are currently evaluated 
under Diagnostic Code 7336 for internal or external 
hemorrhoids.  That diagnostic code provides a maximum 
20 percent rating if the disorder is manifested by persistent 
bleeding and with secondary anemia, or with fissures.  The RO 
reduced the rating from 20 to 10 percent in December 2002 
because the most recent medical reports did not show any 
evidence of bleeding, anemia, or fissures.  

Under Diagnostic Code 7332, a 100 percent evaluation is 
assignable for impairment of sphincter control, rectum and 
anus, when there is complete loss of sphincter control.  With 
extensive leakage and fairly frequent involuntary bowel 
movements, a 60 percent evaluation may be assigned.  A 
30 percent rating applies if the disorder is manifested by 
occasional involuntary bowel movements, necessitating the 
wearing of a pad.  A 10 percent rating applies for constant 
slight, or occasional moderate leakage.  38 C.F.R. § 4.114.  
A higher rating under Diagnostic Code 7332 would only be 
applicable, therefore, if the evidence showed occasional 
involuntary bowel movements, necessitating the wearing of a 
pad.  The veteran has stated that he does not wear a pad.

The Board has referred the issue of entitlement to a higher 
rating for hemorrhoids to the RO for consideration in the 
first instance.  The RO will then have the opportunity to 
address the veteran's contentions regarding the proper 
diagnostic code to be utilized in rating his service-
connected hemorrhoids.


ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for a fistula in ano is 
not reopened.




	                        
____________________________________________
	N. W. Fabian
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


